Exhibit 10.29

 

FOURTH AMENDMENT
TO THE
IR EXECUTIVE DEFERRED COMPENSATION PLAN



            WHEREAS, Ingersoll-Rand Company (the "Company") maintains the IR
Executive Deferred Compensation Plan (the "Plan") which was
             originally effective on January 1, 1997; and

            WHEREAS, the Company reserved the right to amend the Plan in
accordance with Section 9.1 thereof, and

            WHEREAS, the Company, acting through its Compensation Committee,
desires to amend the Plan:

            NOW, THEREFORE,the Plan is hereby amended as set forth below:

1.         Effective January 1, 2002, Section 2.2 is hereby amended to read as
follows:

           "2.2            "Administrative Committee" shall mean the committee
appointed by the Chief Executive Officer of the Company which will
             administer the Plan in accordance with the duties delegated to it
by the Compensation Committee or as set forth herein."

2.        Effective January 1, 2001, Section 2.6 is hereby amended to read as
follows:

           "2.6            "Cash Incentive Compensation Award" means any of the
Participant's annual cash incentive compensation awards."

3.        Effective January 1, 2002, Section 2.9 is hereby amended to read as
follows:

          "2.9            "Compensation Committee" means the Compensation and
Nominating Committee of the Board of Directors of Ingersoll-
            Rand Company Limited."

4.        Effective May 1, 2002, Section 2.9 is hereby amended to read as
follows:

           "2.9            "Compensation Committee" means the Compensation
Committee of the Board of Directors of Ingersoll-Rand Company
             Limited."

5.        Effective May 29, 2003, Section 2.11 is hereby amended to read as
follows:

           "2.11            "Deferral Amount" means the amount of a
Participant's Cash Incentive Compensation Award, Base Salary and Dividends
             on Stock Grants actually deferred under the Plan by the Participant
pursuant to Section 4 for any one Plan Year.  Effective May 29, 2003,
             Deferral Amount shall also mean, with respect to a Participant who
participates in the Ingersoll-Rand Company Elected Officers
             Supplemental Program or the Ingersoll-Rand Company Supplemental Key
Management Plan, the amount that would be payable to the
             Participant under the Ingersoll-Rand Company Elected Officers
Supplemental Program, Ingersoll-Rand Company Supplemental Key
             Management Plan, Ingersoll-Rand Company Supplemental Employee
Savings Plan and/or the Ingersoll-Rand Company Supplemental
             Pension Plan but for the Participant's deferral under Section 4 of
the Plan and the applicable provisions of the Ingersoll-Rand Company
             Supplemental Employee Savings Plan and/or the Ingersoll-Rand
Company SupplementalPension Plan."

6.        Effective January 1, 2004,Section 2.29 is hereby amended to read as
follows:

           "2.29            "Supplemental Contribution" means an additional
amount to be credited to a Participant's Supplemental Contribution
            Account equal to twenty percent (20%) of the Participant's Cash
Incentive Compensation Award that is deferred under Section 6.1 of the
            Plan for a Plan Year by the Participant and is, at the time of
making the deferral election, elected to be invested in the Participant's IR
Stock
            Account.  Supplemental Contributions shall be available and credited
only to Participants whose job category indicates specified ownership
            guidelines as determined by the Compensation Committee in its sole
and absolute discretion.

            Notwithstanding any other provision of the Plan to the contrary, to
the extent a Participant elects to change his deemed investment from the
            IR Stock Account to any one or more investment options provided
under the Plan with respect to all or any portion of a Cash Incentive
            Compensation Award for which the Participant was credited with a
Supplemental Contribution before the related Supplemental
            Contribution is vested, such Supplemental Contribution and any
related earnings shall be forfeited."

7.        Effective January 1, 2004, Section 6.2 is hereby amended to read as
follows:

          "6.2            Supplemental Contribution Accounts.  The
Administrative Committee shall establish and maintain a separate Supplemental
           Contribution Account for each Plan Year for each Participant who
receives a Supplemental Contribution for such Plan Year.  All
           Supplemental Contributions shall be credited to the Participant's
Supplemental Contribution Account on the same date that the Participant's
           Deferral Amount applicable to a Cash Incentive Compensation Award for
which the Supplemental Contribution is being made is credited to
           the Participant's Deferral Account pursuant to Section 6.1.  All of a
Participant's Supplemental Contributions shall be deemed to be invested
           in, and shall remain deemed to be invested in, IR Stock in the
Participant's Supplemental Contribution Account until the Participant
           completes an Election Form to the effect that all or a portion of the
Participant's vested Supplemental Contribution Account will be deemed
           to be invested in one or more of the investment options under the
Investment Option Subaccounts or until such amounts are distributed in
           cash from the Plan.

           All Supplemental Contributions shall initially be credited to a
Participant's Supplemental Contribution Account in units or fractional units of
           IR Stock.  The value of each unit shall be determined each business
day and shall equal the closing price of one share of IR Stock on the
           New York Stock Exchange-Composite Tape.  On each date that
Supplemental Contributions are credited to a Participant's Supplemental
           Contribution Account, the number of units to be credited shall be
determined by dividing the number of units by the value of a unit on such
           date.

          Dividends paid on IR Stock shall be reflected in a Participant's
Supplemental Contribution Account by the crediting of additional units or
          fractional units.  Such additional units or fractional units shall
equal the value of the dividends based upon the closing price of one share of IR
          Stock on the New York Stock Exchange-Composite Tape on the date such
dividends are paid.

          To the extent a Participant completes an Election Form to make a
deemed investment in one or more of the investment options under the
          Investment Option Subaccounts, a Participant's vested Supplemental
Contribution Account shall be credited as follows:

        (a)     On the day a Participant makes a deemed investment election in
one of the Investment Option Subaccounts, the Administrative
                 Committee shall credit the Investment Option Subaccounts of the
Participant's Supplemental Contribution Account with an amount in
                 accordance with the Participant's Election Form; that is, the
portion of the Participant's Supplemental Contribution Account that the
                 Participant has elected to be deemed to be invested in a
certain type of investment option shall be credited to the Investment Option
                 Subaccount corresponding to that investment option.

        (b)    Each business day, each Investment Option Subaccount of a
Participant's Supplemental Contribution Account shall be adjusted
                 for earnings or losses in an amount equal to that determined by
multiplying the balance credited to such Investment Option Subaccount
                 as of the prior day plus contributions credited that day to the
Investment Option Subaccount by the Return for the corresponding
                 investment option."

8.             Effective September 20, 2004Section 10.10 is hereby amended to
read as follows:

                "10.10            Notice.  Any notice or filing required or
permitted to be given to the Administrative Committee shall be sufficient if in
                  writing and hand delivered, or sent by registered or certified
mail, to the Company at 155 Chestnut Ridge Road, Montvale, NJ 07645,
                  directed to the attention of the Senior Vice President, Human
Resources. Such notice shall be deemed given as of the date of delivery
                  or, if delivery is made by mail, as of the date shown on the
postmark on the receipt for registration or certification. Any notice to the
                  Participant shall be addressed to the Participant at the
Participant's residence address as maintained in the Company's records. Any
                  party may change the address for such party here set forth by
giving notice of such change to the other parties pursuant to this Section."

9.           Except as specifically set forth herein, all other terms of the
Plan shall remain in full force and effect and are hereby ratified in all
respects.

              IN WITNESS WHEREOF, the Company has caused this amendment to be
executed by its duly authorized representative on this
             10thday of March, 2005.

                                                                                                                                    
INGERSOLL-RAND COMPANY

                                                                                                                                    
By: /s/ Timothy McLevish_____________________
                                                                                                                                            Timothy
McLevish
                                                                                                                                            Senior
Vice President and Chief Financial Officer

 